            Case 1:19-cv-11314-PBS Document 67 Filed 08/29/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS



GILBERTO PEREIRA BRITO, FLORENTIN
AVILA LUCAS, and JACKY CELICOURT,
individually and on behalf of all those similarly
situated,
                                                         Case No. 19-11314-PBS
                       Plaintiff-Petitioners,

v.

WILLIAM BARR, et al.,

                       Defendant-Respondents.



                        MOTION FOR SUMMARY JUDGMENT
               OR, IN THE ALTERNATIVE, PRELIMINARY INJUNCTION

       Petitioners respectfully move for class-wide summary judgment. As argued in the

accompanying Memorandum of Law, entry of summary judgment is appropriate now because

the material facts in this matter are not genuinely disputed, and petitioners are entitled to class-

wide judgment as a matter of law, including based upon the prior decisions of this Court and the

growing nationwide consensus that the government’s immigration bond hearing procedures are

unlawful.

       Specifically, as set forth in the accompanying proposed order, petitioners ask that this

Court declare, with respect to the class, that individuals detained pursuant to 8 U.S.C. § 1226(a)

are entitled to a bond hearing at which the government bears the burden to justify continued

detention by proving by clear and convincing evidence that the detainee is a danger to others or a

flight risk, and, even if he or she is, that no condition or combination of conditions will
          Case 1:19-cv-11314-PBS Document 67 Filed 08/29/19 Page 2 of 5



reasonably assure the detainee’s future appearance and the safety of the community, and which

includes consideration of the detainee’s ability to pay in selecting the amount of any bond and

suitability for release on alternative conditions of supervision. Petitioners are also seeking a

corresponding injunction requiring, among other things, that the government provide such

hearings and also file and produce certain information necessary for implementation of the

remedy and monitoring compliance.

       For the reasons stated in the Petition and the accompanying Memorandum of Law,

petitioners respectfully ask the Court (i) to enter summary judgment on their behalf, and on

behalf of the members of the Pre-Hearing Class and the Post-Hearing Class, and (ii) to issue the

declaratory and permanent injunctive relief discussed in the accompanying Memorandum of

Law, and in the proposed order submitted herewith. In the alternative, if the Court is not

currently in a position to enter summary judgment, petitioners move for entry of a preliminary

injunction encompassing the requested relief pending final resolution of this case.

       Defendants oppose this motion.


                                              Respectfully submitted,

                                              GILBERTO PEREIRA BRITO, FLORENTIN
                                              AVILA LUCAS, and JACKY CELICOURT,
                                              individually and on behalf of all those similarly
                                              situated,

                                              By their attorneys,


                                               /s/ Susan Finegan
                                              Susan M. Finegan (BBO # 559156)
                                              Susan J. Cohen (BBO # 546482)
                                              Andrew Nathanson (BBO # 548684)
                                              Mathilda S. McGee-Tubb (BBO # 687434)

                                                  1
Case 1:19-cv-11314-PBS Document 67 Filed 08/29/19 Page 3 of 5



                           Ryan Dougherty (BBO # 703380)
                           Jennifer Mather McCarthy (BBO # 673185)
                           MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                           POPEO, P.C.
                           One Financial Center
                           Boston, MA 02111
                           (617) 542-6000
                           smfinegan@mintz.com
                           sjcohen@mintz.com
                           annathanson@mintz.com
                           msmcgee-tubb@mintz.com
                           rtdougherty@mintz.com
                           jmmccarthy@mintz.com

                             /s/ Matthew Segal
                           Matthew R. Segal (BBO # 654489)
                           Daniel McFadden (BBO # 676612)
                           Adriana Lafaille (BBO # 680210)
                           AMERICAN CIVIL LIBERTIES UNION
                           FOUNDATION OF MASSACHUSETTS, INC.
                           211 Congress Street
                           Boston, MA 02110
                           (617) 482-3170
                           msegal@aclum.org
                           dmcfadden@aclum.org
                           alafaille@aclum.org

                           Gilles R. Bissonnette (BBO # 669225)
                           Henry R. Klementowicz (BBO # 685512)
                           SangYeob Kim (N.H. Bar No. 266657)*
                           AMERICAN CIVIL LIBERTIES UNION
                           FOUNDATION OF NEW HAMPSHIRE
                           New Hampshire Immigrants’ Rights Project
                           Concord, NH 03301
                           Tel.: 603.333.2081
                           gilles@aclu-nh.org
                           henry@aclu-nh.org
                           sangyeob@aclu-nh.org




                             2
        Case 1:19-cv-11314-PBS Document 67 Filed 08/29/19 Page 4 of 5



                                   Michael K. T. Tan*
                                   ACLU FOUNDATION IMMIGRANTS’ RIGHTS
                                   PROJECT
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   Tel: 212-549-2660
                                   mtan@aclu.org

                                   *Admitted pro hac vice

                                   Attorneys for Petitioners

Dated: August 29, 2019




                                      3
         Case 1:19-cv-11314-PBS Document 67 Filed 08/29/19 Page 5 of 5



                                LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), Plaintiff-Petitioners’ counsel certifies that counsel

conferred with counsel for the Defendants regarding this motion, and all oppose Plaintiff-

Petitioners’ Motion for Summary Judgment or, in the Alternative, Preliminary Injunction.


                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 29, 2019, the above-captioned document was filed
through the ECF system and will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                              /s/   Susan Finegan_______________
                                             Susan M. Finegan




                                                 4

90859266v.1
